COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
                                   '
                                               No. 08-13-00132-CR
 VALERIE RENEE CRANE,              '
                                                 Appeal from the
                 Appellant,        '
                                            County Criminal Court No. 9
 v.                                '
                                                               of Tarrant County, Texas
                                                 '
 THE STATE OF TEXAS,
                                                 '                  (TC# 1257243)
                        State.
                                              '
                                            ORDER

       On May 8, 2013 Toni Freeman, Official Court Reporter for County Criminal Court No. 9
of Tarrant County, advised the Second Court of Appeals that no payment had been received for
preparation of the Reporter’s Record from Mr. John D. Nation, appellant’s retained counsel.
On May 23, 2013, Toni Freeman advised this Court of the same.

       Therefore, it is ORDERED that the trial court conduct a hearing in order to determine if
appellant wishes to continue the appeal, has been deprived of a reporter’s record and if appellant
has been deprived of effective assistance of counsel.

        Further, the trial court shall forward its findings to the District Clerk of Tarrant County,
Texas, on or before June 18, 2013. The District Clerk shall prepare and forward a supplemental
clerk=s record containing the findings and forward the same to this Court on or before June 28,
2013. Further, the transcription of the hearing shall be prepared, certified and filed with this
Court on or before June 28, 2013.

       IT IS SO ORDERED this 29th day of May, 2013.

                                              PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.